Title: To George Washington from William Heath, 29 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 29. 1782
                        
                        I was the last evening honored with yours of the 28th—Shall take measures with messeurs Sands to close the
                            matter of the damaged provisions, and write lieutenant-colonel Badlam respecting ensign Robinson.
                        Enclosed your Excellency will find a letter from major Maxwell of the 25th and the latest papers I have
                            received. Major Maxwell arrived here the last evening—he has been relieved by major Rice of the 4th Massachusetts
                            regiment, who now commands the detachment at Stamford. Major Maxwell informs me that the detachment of militia under the
                            command of colonel Canfield does not exceed two hundred men, and that nearly one half of them are not held longer than the
                            first of May. The detachment under the command of major Rice will return conformably to your Excellency’s orders to major
                            Maxwell. I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                
                                    Sir
                                
                                Stamford April 25th. 1782.
                            
                            I have this moment Recd intiligence that the enemy at New York are enlarging their works at the 2 Mile
                                Stone; are Runing them above their old works on an Eminence and then down to their old works again; that the trench is
                                seventeen feet wide, That there is either an expedition on foot, or a Reinforcement to Charlestown, that one Regiment of
                                New Levies Viz. the prince of Wailes american Voluntiers, are one of the Regiments that have positive orders to hold
                                themselves in Readyness to embark, That it is Suposed by Some that the expedition is against Rhode Island, and Some a
                                Reinforcement to Charlestown, that about thirty Transports have lately arrived at N. York from Charlestown, That
                                twenty or twenty one Ships of war or armed Vessells were to Sail but their distination not known, That Minorca
                                was taken, that the inhabitants are crying out that nothing is done against the Country, that they expect to hear that
                                Jameca is taken, That the W. India Islands are going, that Arnold is expected to command two or three Thousand men on
                                an expedition against Connecticut, that they are to burn all they can come at unless they Submit Short of
                                Independence, That a large Reinforcement is Coming out, that the inhabitants are oblidged to fortify, That there are
                                about one hundred boats at Cuyler Hook, that they are purchasing large Vessells to Sink near Governors Island, That
                                they Have possitive orders to Sacrifice the whole of the British troops, Rather than give up any of the Refugees
                                otherwise than prisoners of war, That they are inquisitive to know if I was Still at Stamford and How long I was
                                Expected to Stay, whither Collo. Canfield was Reinforced, what was the Situation of the State of Vermont, what was
                                done towards Raising troops in Connecticut and N. York.
                            Perhaps those hints may be of Service. I am with the greatest Respect, your most obedient, and very
                                Humble Servant,
                            
                                Hugh Maxwell Maj.
                                
                                2d M. Reg. Comdg
                                
                            
                        
                        
                    